Citation Nr: 1609496	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-37 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post ACL repair/medial hemiarthroplasty with antalgic gait.  

2.  Entitlement to service connection for a bilateral toe disorder, including as secondary to status post ACL repair/medial hemiarthroplasty with antalgic gait.

3.  Entitlement to service connection for a bilateral foot disorder, including as secondary to status post ACL repair/medial hemiarthroplasty with antalgic gait.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from October 1992 to October 1995.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2008 rating decision, by the Philadelphia, Pennsylvania, Regional Office (RO), which granted service connection for degenerative arthritis of the right knee and assigned a 10 percent rating, effective September 20, 2007; that rating action increased the rating for right knee medial meniscus tear from 0 percent to 10 percent, effective September 20, 2007.  The Veteran perfected a timely appeal of the assigned ratings.  Subsequently, jurisdiction of the Veteran's file was transferred to the VA RO in Boston, Massachusetts.  

In May 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  Subsequently, in an October 2013 rating decision, the RO recharacterized the right knee disability as status post ACL repair/medial hemiarthroplasty with antalgic gait and increased the rating from 10 percent to 20 percent, effective November 1, 2009.  A supplemental statement of the case was issued in February 2014.  

During the course of the appeal, on three separate occasions, from March 24, 2009 to April 30, 2009, from May 20, 2009 to June 30, 2009, and from September 15, 2009 to October 31, 2009, the RO granted a temporary 100 percent disability rating based on convalescence following the Veteran's surgeries on his right knee.  As the Veteran was granted the full benefit he sought during the periods his claim for an increased rating for the service connected right knee disability during those periods will not be addressed by the Board.  And, as higher disability ratings are available for the Veteran's right knee disability both before and after each convalescent period, the claim for a higher disability rating for the right knee disability remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) for paperless claims.  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets any additional delay, the issue must be remanded for further development.  

In the February 2014 supplemental statement of the case, the AMC indicated that it had electronically reviewed treatment records from the VAMC Boston, West Roxbury, Brockton, and Bedford dated August 2005 to January 2014.  The Board notes that the most recent VA treatment records associated with the claims file are from June 2013.  The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the AMC. In this case, it appears that there are VA treatment records that are not associated with the claims file, but that were reviewed by the AMC.  Upon remand, the AMC should obtain all outstanding VA treatment records, including those indicated above dated from June 2013 to the present.  38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, a  review of the claims file shows that, in January 2015, the RO denied service connection for a bilateral toe disorder and service connection for a bilateral foot disorder.  In statements received in March 2015, the Veteran submitted a Notice of Disagreement (NOD) with the denial of service connection for bilateral toe and bilateral foot disorders.  In November 2015, the Veteran's service representative submitted a notice of disagreement with the January 2015 rating decision, which denied service connection for a bilateral foot condition and a bilateral toe condition.  However, there is no indication that a Statement of the Case (SOC) was furnished.  Thus, a remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative an SOC that addresses the issues of entitlement to service connection for a bilateral foot disorder and service connection for a bilateral toe disorder.  Advise them of the time limit for filing a Substantive Appeal.  If the appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.  

2.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records, particularly including records from the VAMC Boston, West Roxbury, Brockton, and Bedford from June 2013 to the present as indicated in the February 2014 supplemental statement of the case.  

3.  Please readjudicate the issues on appeal, to include consideration of the additional evidence (September 2014 VA knee examination) obtained since it last adjudicated this claim.  Specific consideration must be given to all evidence received since the last SSOC, which was issued in February 2014.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative the requisite period of time to respond, before the record is returned to the Board.  

						(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




